{¶ 44} I concur in judgment only based upon the rationale of my dissent in Musser, i.e. the law should not favor "practical" self-insurance when the Revised Code sets forth precise legal requirements for that status.
                             JUDGMENT ENTRY
It is ordered that the judgment be affirmed and that appellee recover of appellants costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Pike County Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Kline, P.J.: Concurs in Judgment  Opinion.
Harsha, J.: Concurs in Judgment Only with Opinion.